Citation Nr: 1047035	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  92-55 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar 
laminectomy, to include as secondary to service-connected lumbar 
paravertebral myositis (formerly characterized as lumbar 
fibromyosititis).  

2.  Entitlement to a rating in excess of 20 percent for lumbar 
paravertebral myositis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the Veteran's 
claim of entitlement to service connection for residuals of a 
lumbar laminectomy as well as denied entitlement to a compensable 
evaluation for lumbar fibromyositis. 

The Veteran testified during a hearing before RO personnel in 
August 1991; a transcript of that hearing is of record.

In July 1993, the Board remanded both issues on appeal 
(entitlement to service connection for residuals of a lumbar 
laminectomy and entitlement to a compensable evaluation for 
lumbar fibromyositis) for additional development. 

In March 1997, the Board again remanded these matters to the RO 
for additional development.

In a July 2001 rating decision, the RO assigned a 10 percent 
rating for lumbar fibromyositis, effective May 4, 1990 (the date 
of the Veteran's increased rating claim).  The Veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).

The Veteran testified during a hearing before RO personnel in 
October 2001; a transcript of that hearing is of record.

In August 2002, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of the hearing is of record.

In July 2003, the Board remanded these matters to the RO for 
additional development.  Thereafter, in an August 2003 rating 
decision, the RO recharacterized the Veteran's service-connected 
lumbar spine disorder as lumbar paravertebral myositis and 
assigned a 20 percent rating, also effective May 4, 1990.  AB v. 
Brown, 6 Vet. App. 35, (1993).

In an August 2005 decision, the Board denied the claim of 
entitlement to service connection for residuals of a lumbar 
laminectomy and remanded of the issue of entitlement to an 
increased rating for lumbar paravertebral myositis, currently 
evaluated as 20 percent disabling, to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.

The Veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In October 
2006, the parties filed a Joint Motion for Partial Remand to 
vacate and remand the Board's denial of the claim of entitlement 
to service connection for residuals of a lumbar laminectomy and 
remanded that matter to the Board for further action.  It was 
noted that the Court did not have jurisdiction over the matter of 
entitlement to an increased rating for lumbar fibromyositis.  

In an October 2006 Order, the Court granted the parties' Joint 
Motion for Remand.  Pursuant to the actions requested in the 
October 2006 Joint Motion for Partial Remand, the Court vacated 
the part of the Board's August 2005 decision that denied 
entitlement to service connection for residuals of a lumbar 
laminectomy and remanded that issue to the Board for 
readjudication.

In June 2007, the Board remanded the claim of entitlement to 
service connection for residuals of a lumbar laminectomy, to 
include as secondary to service-connected lumbar paravertebral 
myositis, to the RO, via the AMC, for additional development.  
The case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board observes that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

The issue of entitlement to a rating in excess of 20 percent for 
lumbar paravertebral myositis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Residuals of a lumbar laminectomy did not manifest in service or 
within one year thereafter and have not been shown to be causally 
or etiologically related to the Veteran's military service or his 
service-connected lumbar paravertebral myositis.


CONCLUSION OF LAW

Residuals of a lumbar laminectomy were not incurred in active 
service, may not be presumed to have been so incurred, and are 
not proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO 
and AMC in correspondence dated in October 2001 and July 2007.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.    

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified that 
the VA can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication as a 
whole, is unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that 
a SOC or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the October 
2001 and July 2007 notice letters were provided to the Veteran, 
the claim was readjudicated in a July 2009 SSOC.

With respect to the Dingess requirements, in July 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that notice, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Next, VA has a duty to assist a veteran in the development of his 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, VA and 
private treatment records, and records from the Social Security 
Administration (SSA).  The Veteran submitted private treatment 
records as well as written statements discussing his contentions.  
He was also provided an opportunity to set forth his contentions 
during hearings before RO personnel in August 1991 and October 
2001 as well as the hearing before the undersigned in August 
2002.

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the Veterans Law Judge who chairs a hearing fulfill two 
duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the August 2002 hearing, the 
undersigned discussed the Veteran's claim for benefits.  
Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim, to include evidence that the current 
claimed residuals of a lumbar laminectomy were either proximately 
caused by or aggravated by the Veteran's service-connected 
myositis.  The Veteran, through his testimony, also demonstrated 
that he had actual knowledge of the elements necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claim based on the current 
record.

VA examinations with respect to the issue on appeal were obtained 
in September 1999 and June 2009.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are more than adequate, as they are predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  Each considers the pertinent evidence of 
record and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4) (2010).  

In October 2010, the Veteran's representative argued that the RO 
failed to request additional pertinent treatment records as 
instructed in the June 2007 remand.  He further argued that the 
June 2009 VA examiner failed to consider whether the Veteran 
would have been required to undergo a lumbar laminectomy after 
service even if his injury at work would not have aggravated his 
back condition.   

The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
than substantially complied with the Board's remand order").  
Here, the Board finds that the June 2009 examiner substantially 
complied with the Board's request because he conducted a thorough 
examination and sufficiently answered all of the Board's 
questions.  In addition, the Board notes that the Veteran did not 
identify any additional records for the Board to obtain after the 
July 2007 VCAA notice letter was sent to him.  Parenthetically, 
the Board notes that treatment records from the private treatment 
provider identified as B. D. C., M.D., (duplicative private 
records the Veteran sent to the Board in September 2007) have 
already been requested, obtained, and associated with the file. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
therefore finds that no further notice or assistance is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

The Veteran asserts that his residuals of a lumbar laminectomy 
were incurred in service or are secondary to his service-
connected lumbar paravertebral myositis.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Service connection cannot be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). 

Temporary or intermittent flare-ups of symptoms of a condition, 
alone, do not constitute sufficient evidence aggravation unless 
the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background

A January 1968 pre-induction service examination report revealed 
normal spine findings.  Additional service treatment records 
detailed that the Veteran complained of low back pain and muscle 
spasm in September 1968 and October 1969.  In October 1969, the 
examiner listed an impression of normal lumbosacral spine, noting 
that there was no trauma, a history of sudden left costovertebral 
angle pain, and negative straight leg raising test findings.  An 
October 1969 X-ray report of the lumbosacral spine revealed 
normal findings.  In January 1970, he was treated for low back 
pain and left paravertebral muscle spasm.  While the Veteran 
indicated that he suffered from back trouble in a March 1970 
Report of Medical History, his spine was marked as normal in his 
March 1970 exit examination report.  

The Veteran's DD Form 214 indicated that his military 
occupational specialty (MOS) was Unit and Organization Supply 
Specialist.

VA treatment records dated in June 1970 detailed complaints of 
low back pain of two years duration with no trauma.  Physical 
examination findings were listed as marked tenderness over right 
sacroiliac joint with pain in that area on twisting.  

A May 1978 receipt from B. D. C., M.D., a private physician, 
showed a notation of neuritis.  A July 1991 treatment note from 
that provider indicated that the Veteran had been under his care 
since July 1978 and listed diagnoses of severe low back pain 
syndrome, right sciatic neuritis, and rule out neuropathy. 

A March 1979 private treatment note from the State Insurance Fund 
reflected findings of lumbosacral pain improved with physical 
therapy.  It was noted that there were no motor or sensory 
deficits.  The examiner listed diagnoses of paravertebral 
lumbosacral pain syndrome and right lumbar sacral sprain.  An X-
ray report listed an impression of normal lumbosacral spine.  A 
March 1979 EMG report also showed normal findings.  A June 1979 
treatment note indicated that the Veteran was experienced strong 
pain in the lumbar region that radiated in the right lower 
extremity at work in March 1979 while lifting a roll of cloth.  
The examiner diagnosed low back pain.  A November 1979 treatment 
record reflected a diagnosis of chronic lumbar strain without 
evidence of radiculopathy.  In March 1980, an examiner listed a 
diagnosis of painful paravertebral lumbar sacral syndrome.

VA and private treatment notes dated throughout 1984 detailed 
findings of severe low back pain that radiated to right lower 
extremity, HNP (herniated nucleus pulposus) at L4-5, sciatic 
pain, right S1 radiculopathy, and spondylosis.  In May 1984, the 
Veteran reported improvement in lumbar pain with no lumbar 
spasms.  A November 1984 X-ray report revealed mild disc space 
narrowing at the L5-S1 interspace associated with minimal 
spurring at L4 and L5 and mild upper lumbar levoscoliosis.  A 
November 1984 CT scan report revealed suspected intervertebral 
disc herniation in the L4-5 interspace.  It was indicated that 
the Veteran had a history of low back pain since 1975 and 
underwent a right L5-S1 laminectomy with removal of HNP in 
December 1984. 

Private treatment notes dated in 1985 indicated that the Veteran 
underwent physical therapy for back and leg pain.  A private 
August 1985 CT scan report listed an impression of status post 
right laminectomy at L5-S1 with recurrent disc herniation with 
compression of the dural sac and right nerve and central disc 
herniation at L4-L5.  A September 1985 private treatment note 
from the State Insurance Fund showed complaints of left leg pain 
and low back pain with no right radicular pain. The examiner 
indicated that radiologic findings correlated epidural post 
surgical scars rather than recurrent disc herniation. 

VA examination reports dated in February and April 1986 listed 
diagnoses of lumbar fibromyositis and status post lumbar 
laminectomy.  In the VA examination reports, the Veteran 
described his back problem's onset while working during 1979. 

VA treatment notes dated in 1986 and 1987 noted findings of 
myositis, lower back pain, discogenic disease of the lumbosacral 
spine, and radiculopathy.  A December 1986 VA X-ray report of the 
lumbosacral spine showed mild lower lumbar spondylosis with 
apparent narrowing of the disc space between the L4-L5 vertebral 
body.  A February 1987 VA neurological examination report listed 
an impression of status post lumbar laminectomy and recurrent HNP 
at L5-S1 as well as central HNP at L4-L5.  VA inpatient treatment 
records dated in October and November 1987 noted findings of 
myositis and discogenic disease at L5-S1. 

A July 1988 private treatment note from the State Insurance Fund 
reflected findings of status post HNP at L5-S1, left lumbar 
spasm, and no objective radiculopathy. 

During a September 1988 hearing, the Veteran indicated that he 
suffered a fall during active service in 1968 and did not report 
his injuries because he was afraid of being recycled during basic 
training.  He indicated that he sought treatment from the State 
Insurance Fund after his back pain increased at work in 1979 and 
underwent a laminectomy in 1984.  He indicated that treatment 
providers had related his operative procedure to his job. 

A March 1989 private CT scan report of the lumbar spine revealed 
degenerative intervertebral and osteoarthropathic changes at L5-
S1 and L4-L5 interspaces with associated canal stenosis. 

In an August 1991 statement, a private physician, B. C. D., M.D., 
indicated that he treated the Veteran on during one office visit 
in May 1978 for severe chronic low back pain syndrome.  The 
clinical picture and physical examination was noted to reveal low 
back pain syndrome, right sciatic neuritis, and rule out NHP 
(nucleus herniated pulposus) with right lower extremity 
neuropathy.  

An August 1993 VA EMG report of the lower extremities revealed 
normal findings.  In an August 1993 VA spine examination report, 
the examiner listed diagnoses of lumbar paravertebral 
fibromyositis and status post lumbar laminectomy at L5-S1.  
Additional VA treatment notes dated from 1993 to 1995 showed 
findings of chronic back pain, HNP, and discogenic disease.

A July 1997 private CT scan report revealed degenerative 
vertebral and disc disease of the lumbosacral spine.  An August 
1997 private evaluation report from M. M., M.D., noted complaints 
of back pain since 1968 and listed diagnoses of low back syndrome 
and muscle spasm.   

Records received from SSA in 1998 indicate that the Veteran was 
awarded benefits based on a primary diagnosis of low back 
syndrome with muscle spasm and a secondary diagnosis of anxiety 
disorder.

In a September 1999 VA spine examination report, the Veteran 
asserted that he suffered in-service back trauma and re-injured 
his back at work in 1993.  The examiner listed diagnoses of 
lumbar paravertebral myositis and status post lumbar laminectomy 
at L5-S1.  After reviewing the claims file and examining the 
Veteran, he opined that there was no relationship between the 
Veteran's service-connected lumbar myositis and his claimed 
lumbar laminectomy residuals, that there was no apparent 
relationship between service-connected lumbar fibromyositis as 
the cause for lumbar laminectomy, and that the service-connected 
fibromyositis does not aggravate the claimed lumbar laminectomy. 

During his August 1991, October 2001, and August 2002 hearings, 
the Veteran asserted that he was already receiving treatment for 
a chronic back condition prior to 1979.  He indicated that he did 
not seek VA treatment prior to 1985 because he could not obtain 
his service personnel records for authorization of treatment.  He 
reported that he worked with back pain after service discharge.  
It was further noted that he lied to the State Insurance Fund 
about a job injury so that he could obtain treatment for his back 
and leg pain since he could not obtain authorization for VA 
treatment.  He asserted that he sustained an in-service back 
injury during basic training and later received medication and 
therapy for his lumbar spine complaints during active duty.  He 
also contended that his lumbar condition was misdiagnosed as 
muscle spasms for many years until a CT scan was performed in 
1984 showing intervertebral disc herniation.

In September 2007 and August 2009 written statements, the Veteran 
asserted that he had been treated for a back condition after 
discharge and prior to his March 1979 work injury.  He also 
indicated that his lumbar spine disability was misdiagnosed for 
many years from 1978 to 1984 as a muscle spasm before he was 
finally referred to a neurosurgeon for treatment.  

In a June 2009 VA spine examination report, the Veteran alleged 
that he sustained low back trauma in service during basic 
training while carrying a soldier on his back and was treated 
with medications for muscle spasm.  He further asserted that he 
was treated with injections for disc problems after service 
discharge but prior to his work injury.  It was indicated that 
the Veteran described reinjuring his lower back in 1979 while 
working as a cloth cutter (factory worker) and only then made a 
claim to the Puerto Rico State Insurance Fund.  He detailed that 
lumbar HNP was found on CT scan and he underwent lower back 
surgery in 1983.

After reviewing the claims file and examining the Veteran, the 
examiner, a VA physician, listed diagnoses of lumbar 
paravertebral myositis and lumbar laminectomy.  He highlighted 
that the Veteran was diagnosed with lumbar discogenic disease 
which required surgery several years after service and after a 
low back injury at a very physically demanding job.  He opined 
that the etiology of the Veteran's residuals of lumbar 
laminectomy was due to a work related injury to his lower back 
several years after service and unrelated to his service-
connected lumbar paravertebral myositis.  He further opined that 
no aggravation occurred by the service-connected lumbar 
paravertebral myositis on the residuals of the lumbar 
laminectomy.  In fact, he indicated that the lumbar laminectomy 
residuals would aggravate the Veteran's service-connected 
myositis.  The examiner acknowledged that the Veteran injured his 
lower back in service and was diagnosed with paravertebral 
myositis but specifically indicated that there were no findings 
of radiculopathy or neurologic deficit to signify the presence of 
a lumbar HNP at that time.  He also highlighted that service 
records did not contain documentation of the alleged in-service 
fall or back trauma. 

Analysis

Based upon the evidence of record, the Board finds the Veteran's 
claimed post-service residuals of a lumbar laminectomy were not 
manifest during active service, manifest within the first post-
service year, or demonstrated to have developed as a result of an 
established event, injury, or disease during active service.  
Service treatment records, including the separation physical 
examination, do not show that the Veteran had any complaint, 
treatment, or diagnosis of post-service residuals of a lumbar 
laminectomy during active service. 

Evidence of residuals of a lumbar laminectomy are first shown 
many years after separation from active service and cannot be 
presumed to have been incurred during service.  The Board also 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There is 
also no competent evidence relating the post-service residuals of 
a lumbar laminectomy to any established event in service. 
Consequently, the Board finds that entitlement to service 
connection for post-service residuals of a lumbar laminectomy on 
a direct basis is not warranted.

While competent medical evidence of record clearly indicates the 
Veteran currently suffers from residuals of a lumbar laminectomy, 
it does not show that the Veteran's claimed residuals of a lumbar 
laminectomy were proximately due to or aggravated by his service-
connected paravertebral lumbar myositis.  In fact, in VA medical 
examinations dated in September 1999 and June 2009, multiple VA 
physicians specifically opined that the Veteran's residuals of a 
lumbar laminectomy were not the result of, directly caused by, or 
aggravated by his service-connected paravertebral lumbar 
myositis.  Further, the record does not include any medical 
evidence or opinion even suggesting any causal relationship 
between the Veteran's claimed current post-service residuals of a 
lumbar laminectomy and his service-connected myositis, and 
neither the Veteran nor his representative has identified or even 
alluded to the existence of any such opinion.  Consequently, the 
Board also finds that entitlement to service connection for 
residuals of a lumbar laminectomy, as secondary to service-
connected paravertebral lumbar myositis, is not warranted.

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 
F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 
1274, 1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition. 

In this case, the Veteran is competent to report lumbar spine 
symptoms such as because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the Board finds that the Veteran's reported history of 
service incurrence of back trauma, his repeated statements of 
continued symptomatology since active service, and assertions of 
a causal relationship between the claimed lumbar laminectomy 
residuals and his active service and/or his service-connected 
myositis, while competent, are nonetheless not credible.  

Significantly, the Veteran's reported history is clearly 
inconsistent with the other evidence of record.  Indeed, his 
assertions of in-service incurrence contradict documentation 
contained in his service treatment records at the time of 
entrance and separation from both periods of service, during 
which time his spine was repeated marked as normal.  It was also 
specifically noted in the service treatment notes that he had no 
trauma to his spine during service.  Caluza v. Brown, 7 Vet. App. 
498 (1995) (in determining whether lay evidence is satisfactory, 
the Board may also properly consider internal inconsistency of 
the statements, facial plausibility, consistency with other 
evidence submitted on behalf of a veteran). 

In addition, the Board finds that his written statements and 
hearing testimony touting continued symptomatology of disc 
disease since active service are inconsistent with post-service 
treatment records dated shortly after service in June 1970 
(wherein the Veteran only complained of low back pain) and dated 
in March 1979 (at which time the Veteran asserted that he injured 
his back at work lifting a heavy load of cloth).  See also Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  The 
Board emphasizes the multi-year gap between discharge from active 
duty service (1970) and initial reported symptoms in 1978 and 
diagnosis in 1979, over seven years after service separation, 
despite the fact that he sought treatment for other medical 
complaints.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  The Board also 
acknowledges the Veteran's repeated contention that he lied on-
the-job injury in 1979 solely to obtain medical treatment from 
his State Insurance Fund because he could not obtain 
authorization for VA treatment.  Given that the Veteran has 
admitted to deliberately fabricating and altering the medical 
evidence of record to gain an undue benefit from the State 
Insurance Fund, the Board finds that his statements asserting 
continued symptomatology of disc disease since active service 
lack credibility in the context of his current service connection 
claim.

In addition, the Board does not find his statements concerning 
the etiology of his claimed lumbar laminectomy residuals to be 
credible, as they are inconsistent with probative and objective 
medical evidence of record which showed that his claimed lumbar 
spine disorder was not incurred in service or caused by or 
worsened by his service-connected lumbar myositis.

Based on the foregoing discussion, the Board finds that the 
Veteran's repeated assertions of in-service incurrence, 
continuity of symptomatology, and etiology of his current, 
claimed lumbar spine disorder lack credibility and are without 
probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (VA 
may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness); Jones v. 
Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the 
assessment of the credibility of the veteran's sworn testimony is 
a function for the BVA in the first instance").  Therefore, the 
criteria to establish entitlement to service connection for the 
claimed disorder have not been established, either through 
medical evidence or through the Veteran's lay statements.

For the foregoing reasons, the claim for service connection for 
residuals of a lumbar laminectomy must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As 
such, the appeal is denied.


ORDER

Entitlement to service connection for residuals of a lumbar 
laminectomy, to include as secondary to service-connected lumbar 
paravertebral myositis, is denied.


REMAND

In August 2005, the Board remanded of the issue of entitlement to 
an increased rating for lumbar paravertebral myositis, currently 
evaluated as 20 percent disabling, to the RO via the AMC for 
additional development that included advising the Veteran of 
rating criteria for evaluating diseases and disabilities of the 
spine revised effective September 26. 2003.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2010)).

While the AMC sent a VCAA letter to the Veteran addressing this 
issue in December 2006, the AMC failed to issue a SSOC which 
included a summary of all of the evidence added to the record 
since the March 2004 SSOC as well as consideration of the revised 
rating criteria relating to evaluating spine disabilities.

The Court has specifically mandated that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id. 

In addition, since the last readjudication of this matter in the 
March 2004 SSOC, the AMC/RO associated additional evidence with 
the file, to include a June 2009 VA spine examination report.  
This additional new evidence is clearly pertinent to the 
Veteran's claim on appeal.  Statements submitted by the Veteran 
and his representative also do not include a waiver of agency of 
original jurisdiction review of this evidence.  Thus, the Board 
again has no alternative but to remand this matter to the AMC/RO 
for consideration of the additional evidence received, in the 
first instance.  38 C.F.R. § 20.1304(c) (2010).

While the Board regrets the additional delay in this case, for 
the reasons discussed above, this matter must be returned to the 
AMC/RO for issuance of a SSOC that complies with the Board's 
August 2005 remand instructions and that readjudicates the 
Veteran's claim of entitlement to a rating in excess of 20 
percent for lumbar paravertebral myositis on the basis of all the 
evidence on file.



Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of 
entitlement to a rating in excess of 20 
percent for lumbar paravertebral myositis, on 
the basis of all the evidence on file and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative must be provided with 
a SSOC, which should include a summary of all 
of the evidence added to the record since the 
March 2004 SSOC as well as consideration of 
the old and amended versions of the Schedule 
for rating disabilities of the spine under 38 
C.F.R. § 4.71a, effective prior to and from 
September 26, 2003.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


